Citation Nr: 9903098	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-46 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 1996 rating determination by the New York, New 
York, Regional Office (RO).

In January 1999, the Board received additional evidence 
regarding the claim on appeal which has not been considered 
by the RO in the adjudication of the veteran's claim.  The 
veteran has waived his right to such consideration by the RO 
and, therefore, the Board may proceed in the adjudication of 
the appeal, consistent with 38 C.F.R. § 20.1304(c) (1998).


FINDINGS OF FACT

1.  A claim for service connection for left ear hearing loss 
was denied by the RO in July 1975 and by the Board in June 
1982.

2.  A claim to reopen was denied by the Board in August 1984 
on the basis that new and material evidence had not been 
submitted.

3.  Evidence received since the August 1984 Board decision 
is not cumulative and is so significant in connection with 
the evidence previously assembled that it must be considered 
in order to fairly decide the merits of the claim.

4.  Service medical records establish a history of left ear 
hearing loss, predating the veteran's entry into active 
service.

5.  The evidence of record establishes aggravation of left 
ear hearing loss secondary to inservice acoustic trauma.


CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted, the 
claim for service connection for left ear hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998).

2.  The veteran's preexisting left ear hearing loss was 
aggravated during his active service.  38 U.S.C.A. §§ 1110, 
1153, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection in July 1975 on 
the basis that the veteran's left ear hearing loss preexisted 
service and was not aggravated by service.  A claim to reopen 
was last denied by the Board in an August 1984 decision which 
concluded that new and material evidence had not been 
presented to reopen the claim.  

The August 1984 Board decision is final.  See 38 U.S.C.A. § 
7103(a) (West 1991 & Supp. 1998).  A final decision cannot be 
reopened and reconsidered by the VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998); Suttman v. Brown, 5 Vet.App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, the VA must reopen a previously 
denied claim.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1998).  The United States Court of Veterans Appeals (Court) 
has held that in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet.App. 273 (1996).

In determining whether such new and material evidence has 
been presented, the Court has indicated that a two-step 
analysis is required.  Manio v. Derwinski, 1 Vet.App. 140 
(1991).  The first step is to determine whether new and 
material evidence has been received to reopen a claim.  If 
so, the second step, involving a de novo review of all of the 
evidence, both old and new, is undertaken to determine if 
there is a basis for granting the claim.  For evidence to be 
deemed "new," it must not be cumulative or redundant of 
evidence already on file; to be "material," it must be 
relevant to, and probative of, the issue at hand.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (eliminating the Court-imposed requirement that the 
evidence in question, when considered along with all of the 
evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c).  Moreover, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

Evidence before the Board at the time of its decision in 
August 1984 included the veteran's service medical records, 
including a preservice audiogram dated in October 1966; 
private audiograms dated in 1982; statements from the 
veteran's private physician dated in November 1982 and 
September 1983 and hearing testimony from March 1984.

Specifically, the preservice audiometric examination report 
showed significant left ear hearing loss.  The veteran's 
examination on induction in October 1967 also showed 
significant left ear hearing loss.  The Board notes that 
prior to November 1967, audiometric examination findings were 
generally reported in American Standards Association (ASA) 
values in service department records.  In this case, the 
Board has taken into account the changes in the reported 
decibel threshold levels.  Where applicable, these findings 
are converted to current International Standards Organization 
(ISO) values.  The audiometric examination in October 1967 
showed pure tone thresholds in the left ear were 65 (80), 60 
(70), 70 (80) and 40 (45) decibels, respectively, at 500, 
1,000, 2,000 and 4,000 hertz.  The thresholds in the right 
ear at the same frequencies were 10 (25), 10 (20), 0 (10), 
and 10 (15) decibels, (the numbers in parentheses represent 
conversion of ASA units to ISO units in effect on and after 
November 1, 1967).  The diagnosis was left ear deafness.  

An audiometric examination dated November 1, 1969, just prior 
to the veteran's discharge from service, showed an increase 
in the veteran's left ear hearing loss as well as right ear 
hearing loss.  Pure tone thresholds in the left ear were 90, 
90, 85 and 80 decibels, respectively, at 500, 1,000, 2,000 
and 4,000 hertz and pure tone thresholds in the right ear at 
the same frequencies were 30, 30, 30 and 30 decibels.  The 
veteran's childhood history of diminished left ear hearing 
was noted and a temporary profile due to hearing loss was 
issued.  At his separation physical 10 days later, 
audiometric examination showed pure tone thresholds in the 
left ear were 0, 0, 10, 5 and 0 decibels respectively, at 
500, 1,000, 2,000 3, 000 and 4,000 hertz and for the right 
ear was 0 decibels at the same frequencies.

Of particular significance is a November 1982 statement from 
private physician L.J. Cantor, M.D., indicating the veteran 
had been a patient since 1982, complaining hearing loss from 
1969.  Dr. Cantor reviewed copies of the veteran's VA records 
which confirmed a left-sided sensorineural hearing loss prior 
to service and at the time of the examination the veteran 
gave a history of constant noise exposure during his tour in 
Vietnam.  The veteran was referred for a complete audiogram 
with A. Richards, M.D., who agreed with Dr. Cantor that the 
veteran's left ear hearing loss existed prior to service and 
was aggravated by noise.  Dr. Cantor stated that although the 
separation examination showed that left ear hearing was 
within normal limits, he believed that audiogram to be 
incorrect.  A similar statement by Dr. Cantor dated in 
September 1983 is also of record.

The veteran testified at a RO hearing in March 1984 that 
while in Vietnam a mine blew up nearby causing a ringing in 
his ears.  

The evidence received subsequent to the August 1984, Board 
decision includes a VA audiogram dated in November 1984 which 
showed pure tone thresholds in the left ear were 90, 90, 90, 
80, 80 and 65 decibels, respectively, at 500, 1,000, 2,000 
4,000, 6,000 and 8,000 hertz.  The examiner noted a non-
organic component of the left ear and that based on Stenger, 
reflex thresholds and ABR results, the veteran had a moderate 
loss.  

A May 1996 statement from Dr. Cantor indicated that recent 
hearing test results showed profound sensorineural hearing 
loss in the left ear secondary to noise exposure in service.  
Dr. Cantor further concluded the veteran's hearing loss was 
of nerve origin.  

In September 1998, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a Traveling Member of the Board.  He testified that 
his preservice left ear hearing loss was aggravated following 
a mine explosion while in Vietnam.  He also testified that 
during the remainder of his military service he was not 
permitted to do bunker guard duty or duty where excellent 
hearing was required.  The veteran also testified that he did 
not seek any ongoing treatment for hearing loss based on his 
physician's statement that his left ear hearing loss was due 
to nerve damage and treatment and hearing aids would not 
help.  

A statement from S. Warman, M.D. dated in January 1999 
stated, in pertinent part, that there was at the minimum a 
causal relationship between the veteran's change in hearing 
on entering the service versus leaving the service.  Dr. 
Warman reviewed copies of the veteran's 1968 induction 
audiogram as well as the November 1969 service audiogram and 
concluded that the veteran's hearing loss was not consistent 
with an age-related process but more consistent with noise-
induced exposure as the veteran had loss in both ears. 

The question for resolution is whether the evidence submitted 
since the last determination, including Dr. Warman's 
statement, is cumulative, or new and material evidence.  
Although previous statements from Dr. Cantor, indicating that 
the veteran's left ear hearing loss was aggravated by 
service, were considered by the RO and the Board, the medical 
opinion of a physician that corroborates another physician's 
opinion is not merely cumulative evidence, but can be 
relevant to and probative of the issue of service connection, 
and thus may be sufficient to reopen a claim.  Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).  "The probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Despite the corroborating 
statement which reached a conclusion previously considered by 
the Board, "the additional examination and medical skill 
underlying the physician's opinions brings new significance 
to the sum total of evidence."  Id. at 471.  

Thus, the corroborating medical opinion by Dr. Warman (with 
the credibility of that evidence presumed only insofar as 
determining reopening of the claim) presents a reasonable 
possibility that there was aggravation of the left ear 
hearing loss.  The potential significance of Dr. Warman's 
January 1999 letter is even greater when considered together 
with the evidence of record and the veteran's testimony.  
With respect to the latter, which was under oath, the Board 
observes that it provided an account of the mine explosion 
and the effect that it had on his left ear hearing.  
Accordingly, the veteran's claim for entitlement to service 
connection for left ear hearing loss has been reopened.

The question now becomes whether the veteran's preexisting 
left ear hearing loss was aggravated during service.  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.306(a) (1998).  In deciding such a 
claim, the Board must first determine whether there has been 
any measured worsening of the disability during service and 
whether this constitutes an increase in the disability.  See 
Browder v. Brown, 5 Vet. App. 268-271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting disability during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to symptoms) 
has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Concerning the merits of the claim, the Board notes that the 
veteran's service medical records establish the pre-service 
existence of left ear hearing loss.  The history given by the 
veteran is that he experienced a decrease in hearing after a 
mine explosion during service.  A definite change in hearing 
thresholds was noted on the November 1969 audiological 
examination in service.  At that time decibel thresholds were 
found to exceed those found on his service entrance 
examination, for both the left and the right ears.  In this 
case, the Board has converted the October 1967 audiological 
testing results from ASA to ISO units.  Using these converted 
units, the Board observes that the average pure tone 
threshold in October 1967 was 68.7 decibels, while the 
average in November 1969 was 86 decibels.  Overall, this 
evidence indicates that the veteran's left ear hearing loss 
worsened during service, and there is no other evidence of 
record that directly contradicts the finding that the 
veteran's underlying disability increased in severity during 
service.  As such, the Board concludes that this disability 
was aggravated during service, and service connection is 
warranted for left ear hearing loss.  The record contains no 
medical opinion that the onset of symptomatology was due to 
the natural progress of a disease.  In fact, Dr. Warman's 
January 1999 statement contains a conclusion that the change 
in hearing was noise-induced and not age-related.

The Board notes that the veteran's examination at discharge 
shows an improvement in left ear hearing impairment according 
to audiometric test results.  However careful review of the 
record shows that in fact test results prior to separation 
did not show improvement but rather were higher than the 
results on his entrance examination.  The separation 
audiometric examination results are simply not consistent 
with preservice and inservice evaluation and must be 
disregarded as in error.

In view of the audiometric test indicating inservice 
deterioration of the veteran's left ear hearing while on 
active duty, and given the degree of left ear hearing loss 
noted on post-service VA audiometric examination and by 
private medical evidence, the Board finds that further 
development of the evidence is not necessary in this case and 
service connection for left ear hearing loss may be granted.



ORDER

As new and material evidence has been submitted, the claim 
for service connection for left ear hearing loss is reopened.

Service connection for left ear hearing loss is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -
